Order entered August 19, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00173-CR

                        ASHLEY COSLETT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-80156-2018

                                     ORDER

      Before the Court is appellant’s August 17, 2022 fourth motion for an

extension of time to file appellant’s brief. Appellant’s motion is DENIED.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute the appeal, whether appellant is indigent, or if not indigent,

whether retained counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If
the trial court cannot obtain appellant’s presence at the hearing, the trial court shall

conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the

trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated when the findings are received or at such

other time as the Court deems appropriate.




                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE




                                          –2–